Case 4:20-cv-00387 Document 10 Filed on 07/07/20 in TXSD Page 1 of 4
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 July 07, 2020
                                                                              David J. Bradley, Clerk


                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

       GREGORY WADE                     § CIVIL ACTION NO.
       BROOKS II,                       § 4:20-cv-0387
       (SPN #02753347)                  §
                  Plaintiff,            §
                                        §
              vs.                       § JUDGE CHARLES ESKRIDGE
                                        §
                                        §
       HARRIS CENTERS JAIL              §
       DIVERSION PROGRAM,               §
       et al.,                          §
                 Defendants.            §

                         MEMORANDUM ON DISMISSAL

            The complaint filed by Plaintiff Gregory Wade Brooks II is
       dismissed as barred by the three-strikes provision of 28 USC
       § 1915(g). Dkt 1. His motions to proceed in forma pauperis are
       denied. Dkts 2, 6.
            Brooks proceeds pro se and seeks in forma pauperis status. He
       is an inmate of the Harris County Jail and has sued the Harris
       County Jail Diversion Program and the HCJ. He alleges that
       Defendants violated his civil rights by discriminating against him
       because of his prior misdemeanor sex offenses.
            Brooks asserts that HCJ placed him in the Harris County Jail
       Diversion Program in September 2019, and that it did so even
       knowing that he had ten misdemeanor convictions for indecent
       exposure. But he was then charged on December 11, 2019 with
       the felony offense of failure to register as a sex offender. HCJ
       removed him from the diversion program on December 27, 2019
       due to this felony charge and transferred him to the general
       population.
            Brooks previously filed a related civil rights complaint on
       January 6, 2020. Brooks v Jail Diversion Program, No 4:20-CV-0070
Case 4:20-cv-00387 Document 10 Filed on 07/07/20 in TXSD Page 2 of 4




       (SD Tex). Judge Alfred Bennett dismissed that complaint as
       barred by the three-strikes provision of 28 USC § 1915(g) on
       January 17, 2020. Brooks filed this suit ten days later to assert the
       same claims, along with an assertion that he was in imminent
       danger. He seeks compensatory damages of twenty dollars for
       each second he is confined illegally.
            A threshold issue is whether Brooks can proceed here in
       forma pauperis. A prisoner is not allowed to do so if federal courts
       have dismissed three or more prior civil actions or appeals for
       frivolousness, maliciousness, or failure to state a claim upon
       which relief may be granted. But this bar does not apply if the
       prisoner is in imminent danger of serious physical injury. 28 USC
       § 1915(g).
            Litigation records reveal that Brooks has previously brought
       abusive actions in federal court. Brooks filed his first federal civil
       rights lawsuit in the Southern District of Texas on April 18, 2018.
       Brooks v Harris County Jail, 4:18-CV-1219 (SD Tex). Records show
       that he has filed at least twenty-five more lawsuits in the Southern
       District, with the most recent being June 15, 2020. See Brooks v
       Harris County Jail et el, 4:20-CV-2112. The Southern District has
       previously dismissed at least three of his suits as frivolous. See
       Brooks v Harris County Jail, 4:18-CV-2076 (SD Tex) (dismissed as
       malicious in July 2018); Brooks v Harris County Jail, 4:18-CV-1408
       (SD Tex) (dismissed as malicious in May 2018); Brooks v Harris
       County Jail, 4:18-CV-1219 (SD Tex) (dismissed for failure to state
       a claim in April 2018).
            Brooks contends that he is in imminent danger of serious
       physical injury by other inmates, who he says have threatened and
       assaulted him as a result of his prior sex offenses. The Fifth
       Circuit holds that the plaintiff must show “imminent danger at
       the time that he seeks to file his suit in district court or seeks to
       proceed with his appeal or files a motion to proceed IFP.” Banos
       v O’Guin, 144 F3d 883, 884 (5th Cir 1998); accord Choyce v
       Dominguez, 160 F3d 1068, 1070 (5th Cir 1998). The threat of harm
       must be “real and proximate.” Ciarpaglini v Saini, 352 F3d 328,
       330 (7th Cir 2003) (citations omitted). Conclusory allegations are
       insufficient to carry that burden. Smith v Blount, 258 F App’x 630,
       630 (5th Cir 2007) (unpublished).



                                           2
Case 4:20-cv-00387 Document 10 Filed on 07/07/20 in TXSD Page 3 of 4




             The exception itself refers to “a genuine emergency” where
       “time is pressing.” Heimerman v Litscher, 337 F3d 781, 782 (7th Cir
       2003) (citations omitted). As such, the harm must be imminent
       or occurring at the time that the complaint or notice of appeal is
       filed. A claim of past danger is insufficient to trigger the
       exception for imminent danger. Banos, 144 F3d at 884 (finding
       prisoner claims that guards conducted body-cavity searches for
       purposes of sexual harassment, used excessive force, and
       assaulted him did not allege or establish imminent danger of
       physical injury). The Third Circuit in Abdul-Akbar v McKelvie
       observed that Congress in passing the statute intended to include
       a safety valve to prevent impending harms, not those which had
       already occurred. 239 F3d 307, 315 (3rd Cir 2001). And so it there
       rejected a claim that allegations of having been sprayed with
       pepper spray, combined with a claim that prison officials engaged
       in “continuing harassment, plots to hurt or kill him, and other
       forms of retaliation” sufficiently alleged imminent danger. Id at
       315 n 1 (citations omitted).
             Brooks filed the instant complaint on January 31, 2020.
       Brooks filed another complaint on February 25, 2020. See Brooks
       v Harris County Jail, 4:20-CV-723 (SD Tex). He included even
       further detail of the alleged past assault on him than in the
       complaint here. As before, Judge Bennett denied his motion for
       leave to proceed in forma pauperis, holding that Brooks did not
       meet the imminent-danger exception. See Brooks v Harris County
       Jail, 4:20-CV-723 (SD Tex), Dkt 4.
             The Court has reviewed the filings in this action. Brooks
       asserts that fellow inmates threatened him on January 4, 2020 and
       assaulted him on January 9th. Brooks complains of alleged
       continuing threats of harm thereafter and asserts that he fears for
       his safety. These allegations are conclusory and do not support a
       finding that he faces an actual “imminent danger of serious
       physical injury.” To the contrary, it appears clear that he
       principally asserts a claim regarding events a few weeks
       previously. These allegations are similar to those found
       insufficient in Abdul-Akbar v McKelvie.
             Brooks fails to meet the test to proceed in forma pauperis. See
       also King v Livingston, 212 F App’x 260 (5th Cir 2006)



                                           3
Case 4:20-cv-00387 Document 10 Filed on 07/07/20 in TXSD Page 4 of 4




       (unpublished) (finding insufficient allegations of past attacks by
       inmates and prison officials which allegedly occurred six weeks
       before complaint was filed). The three-strikes provision of 28
       USC § 1915(g) thus bars Brooks from proceeding in forma
       pauperis. He may still proceed in this action, but he must pay the
       requisite filing and other fees.
            The Court DENIES the motions to proceed in forma pauperis.
       Dkts 2, 6.
            The three-strikes provision of 28 USC § 1915(g) BARS the
       filing of the complaint in this action without payment of fees.
            The complaint is DISMISSED WITHOUT PREJUDICE. It will be
       reinstated if Brooks pays the $400 filing fee within thirty days of
       the entry of this Order.
            Any other pending motions are DENIED as moot.
            The Clerk of Court will SEND a copy of this Order to the
       Manager of the Three-Strikes List for the Southern District of
       Texas at Three_Strikes@txs.uscourts.gov.
            SO ORDERED.
            Signed on July 7, 2020, at Houston, Texas.


                                    ________________________
                                    Hon. Charles Eskridge
                                    United States District Judge




                                          4
